DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Applicants amendments to the claims filed 7/11/2022 have been entered. Any objection\rejections from the previous office action filed 2/10/2022 not addressed below has been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 29-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cerritelli et al., “Aggregation Behavior of Polyethylene glycol-bl-propylene sulfide) Di-and Triblock Copolymers in Aqueous Solution”, Langmuir, 2009. 25(19): p. 11328-11335, cited parent application 15/637,333, in view of Charo et al. “Anti-inflammatory therapeutics for the treatment of atherosclerosis” Nat Rev Drug Discov. 2011 May ; 10(5): 365–376, for the reason set forth in the previous action filed 2/10/2022.
Claim 29-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbell et al. (US 2010/0055189) in view of Drew et al. “Cyclosporine treatment reduces early atherosclerosis in the cholesterol-fed rabbit”, Atherosclerosis 116 (1995) 181-189 in view of Attur et al. “Differential anti-inflammatory effects of immunosuppressive drugs: Cyclosporin, rapamycin and FK-506 on inducible nitric oxide synthase, nitric oxide, cyclooxygenase-2 and PGE2 production”, Inflamm. res. 49 (2000) 020–026, for the reason set forth in the previous action filed 2/10/2022.
Response to Amendment
The declaration under 37 CFR 1.132 filed 7/11/2022 is insufficient to overcome the rejection of claims 29-37 based upon Certitelli as set forth in the last Office action because:  the affidavit is unpersuasive. Most of the affidavit appears to be an opinion declaration and this portion of the affidavit addressed in the response to arguments below. There is an allegation of unexpected results, which the arguments clarify are from the specification in figs 3a-l and [0110]. Specifically applicants assert the results show PEG-PPS polymersomes show increased targeting to dendritic cells and decreased macrophage cells. However these results are from examples that are not considered commensurate with scope with the more generic claims. The examples use specific PEG-PPS of a particular MW, active agent load and concentration. Clearly the results would change according the MW of the PEG-PPS polymer, amount and type of active incorporated. Additionally the results do not present a comparison to the PEG-PPS polymers of the closest prior art. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02d. An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). “A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference.” In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential. See MPEP 716.02(e).
Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive. 
Applicants assert Cerritelli does not teach the nanocarriers are useful for in vivo application and is silent on optimization for such use. Applicants also assert following the methods described there would be too much remnant solvent and be toxic to cells. Applicants assert there would be no reasonable expectation of success in using PEG-PPS with other drugs besides pyrene. 
The relevance of this assertion is unclear. Picking on the primary reference for not showing in vivo delivery of cardiovascular drugs is not persuasive. One must consider what the entire teachings of the references used in combination would suggest to one of ordinary skill. Clearly Cerritelli suggest the PEG-PPS copolymers would be useful as carriers for therapeutics. The reference is not merely making a composition containing pyrene for its own benefit. There is a reason the amphiphilic copolymers were tested for their ability to contain an agent as this method could be obviously extended to other agents. Since the reference suggest these copolymers could be used to contain other drugs and showed successful encapsulation there would be a very high expectation of success in using the copolymers to encapsulate other drugs. The concern that there would be too much remnant solvent is an unsupported allegation and therefore cannot be considered persuasive. Regardless applicants are only describing ordinary matters for one of ordinary skill to resolve before in vivo administration. One of ordinary skill would know that excess toxic solvent should be removed before use in vivo. Such optimization is considered routine and obvious. Obviousness does not require absolute predictability of success. In re 0 'Farrell, 853 F.2d 894, 903-04 (Fed. Cir. 1988).
Applicants assert Charro does not use nanocarriers and therefore does not teach or suggest how to target such drugs using nanocarriers.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Clearly Charro was combined with the primary reference for its disclosure that anti-inflammatories were well known to be useful in decreasing vascular inflammation in atherosclerosis. It was not used for teaching PEG-PPS nanocarriers which is taught by the primary reference.
Applicants assert the references fail to teach PEG-PPS copolymers target dendritic cells. Applicants assert they were the first to discover this property and therefore is not obvious.
The functional limitation in the claims that the polymersome targets dendritic cells within the subject is an inherent property for PEG-PPS. Since the PEG-PPS copolymer of Cerritelli is within the claimed scope it follows it will also be capable of targeting dendritic cells when administered to the subject in the same manner. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 [R-3] II. 
Applicants assert neither Cerritelli nor Charo provide motivation to select PEG-PPS for treatment of cardiovascular disease. Applicants assert there are hundreds of carriers and only by hindsight reasoning would one of ordinary skill pick those taught by Cerritelli.
Clearly Cerritelli is prior art available to one of ordinary skill before the time of the claimed invention. The only question is if it would be obvious to include actives that treat cardiovascular disease when one of ordinary skill considers the teachings of Cerritelli. In response to applicant' s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, since Cerritelli teaches numerous types of hydrophilic and hydrophobic drugs can be encapsulated within PEG-PPS one of ordinary skill in the art would have a high expectation of success in encapsulating anti-inflammatory drugs such as those taught by Charro and using them for their known ability in treating arteriosclerosis. Reason to make such a modification would be to produce a nanoparticle for treatment of arteriosclerosis with the noted advantages of good morphology and stability. Clearly applicants claimed nanocarrier was known and numerous actives were well-known for treating cardiovascular disease including arteriosclerosis. These elements were well known and available to one of ordinary skill. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With regard to the combination of Hubbell and Drew, applicants assert there would be no reasonable expectation of success of incorporating a drug for cardiovascular disease as the proposed modification renders the prior method unsatisfactory for the intended purpose. This is purportedly because Drew teaches cyclosporin A reduces T cell activation by inhibition leading to reduction in atherosclerotic lesions while Fig 3A and B of Hubbell show particles were not taken up by T cells in the lymph node.
This argument is considered confusing. It is not seen as Germane that in some figures of Hubbell the nanoparticles do not show up in lymph nodes. This is because there is no nexus between nanoparticle delivery to lymph nodes and the heart. This spurious argument is considered very unclear.
Conclusion
No claims are allowed at this time.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMES W ROGERS/           Primary Examiner, Art Unit 1618